                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

WILLIAM BARNHOUSE,                                    )
                                                      )
                 Plaintiff,                           )    No. 1:19-cv-958-TWP-DLP
                                                      )    Hon. Tanya Walton Pratt
                 v.                                   )    Hon. Doris L. Pryor
                                                      )
CITY OF MUNCIE, FONDA KING, STEVE                     )
STEWART, GORDON WATTERS, OFFICER                      )
TODD, STEVE BLEVINS, DONALD BAILEY,                   )
TERRY WINTERS, CARL SOBIERALSKI, AS-                  )
YET UNIDENTIFIED MUNCIE POLICE                        )
OFFICERS, and AS-YET UNIDENTIFIED                     )
EMPLOYEES OF THE INDIANA STATE                        )
POLICE CRIME LAB,                                     )    JURY TRIAL DEMANDED

                 Defendants.

              PLAINTIFF’S PRELIMINARY WITNESS AND EXHIBIT LISTS

        Plaintiff William Barnhouse, by counsel, herby submits his initial preliminary witness

and exhibit lists:

    A. Plaintiff’s preliminary witnesses and categories of witnesses are:

            1. Plaintiff William Barnhouse
            2. Jo Ellen Blevins
            3. Ovia Blevins
            4. Jo Ellen Blevins, Jr.
            5. Members of the family of Plaintiff
            6. Friends of Plaintiff
            7. Fonda King
            8. Steve Stewart
            9. Gordon Watters
            10. Joseph Todd
            11. Steve Blevins
            12. Donald Bailey
13. Terry Winters
14. Carl Sobieralski
15. Jack Quirk
16. Kelly N. Bryan
17. Jeffrey Arnold
18. Pamela Carter
19. Eric Hoffman
20. P.L.
21. Phyllis Johnson
22. Dr. Miller (FNU)
23. Dr. Frank Krause
24. Dr. John Yarling
25. Frances Watson
26. Seema Saifee
27. Dr. Scott Wagner
28. Dr. Frederic Whitehurst
29. Personnel of the City of Muncie
30. Personnel of the Muncie Police Department
31. Personnel of the Delaware County Prosecutor’s Office
32. Personnel of the Indiana State Police Crime Lab
33. Personnel of Pathologists Associated
34. Personnel of Bode Cellmark
35. Current or former attorneys for Plaintiff
36. All individuals identified by Plaintiff in his Rule 26(a)(1) initial disclosures or any
   supplements thereto.
37. All individuals identified by Defendants in their Rule 26(a)(1) initial disclosures
   or any supplements thereto.
38. All individuals who receive any subpoena to testify or subpoena duces tecum
   during discovery in this matter.
39. All individuals appearing in any document produced in this matter.

                                      2
       40. Record keepers of any of the entities or individuals above

B. Plaintiff’s preliminary exhibits and categories of exhibits are:

       1. All police reports of the Muncie Police Department or any other law enforcement
          agency regarding any arrests, prosecutions, and convictions of William
          Barnhouse.
       2. All documents maintained by any law enforcement agency, including but not
          limited to the City of Muncie and the Delaware County Prosecutor’s Office,
          related to the investigation of the rape of P.L.
       3. All audio, video, or physical evidence relating to the investigation of the rape of
          P.L.
       4. All documents related to the conviction of Plaintiff for the rape of P.L.
       5. All training records of, disciplinary records of, and citizen complaints against any
          of the Defendants.
       6. News articles relating to the rape of PL.
       7. New articles related to the conviction of Plaintiff for the rape of P.L.
       8. News articles relating to exoneration of Plaintiff for the rape of P.L.
       9. All records relating to William Barnhouse in the possession of Plaintiff or his
          family.
       10. All records relating to William Barnhouse in the possession of any Defendant.
       11. All medical records of Plaintiff.
       12. All education records of Plaintiff.
       13. All Indiana Department of Corrections records of Plaintiff.
       14. All documents in the criminal defense file of Plaintiff’s criminal defense lawyer
          in the underlying criminal proceeding.
       15. All documents in the post-conviction file of Plaintiff’s post-conviction attorneys,
          including post-conviction pleadings.
       16. Transcripts and Records on Appeal from Plaintiff’s criminal case as well as the
          records on appeal.
       17. All pleadings filed in this case.

                                               3
18. All documents produced by the Defendants.
19. All documents identified in any party’s Rule 26 (a) (1) disclosure.
20. All documents produced by the City of Muncie.
21. All documents produced by the Muncie Police Department.
22. All documents produced by the Indiana State Police Crime Lab.
23. All documents produced by Pathologists Associated.
24. All documents produced by Bode Cellmark.
25. All exhibits identified any of the Defendants.
26. All documents necessary for impeachment or rebuttal.
27. All documents that may be used in any deposition in this matter.
28. All documents that may be produced by any third party in response to a request
   made or subpoena served in this matter.
29. All video or audio recorded statements and depositions of any individual with
   knowledge relating to this matter.
30. All documents and discovery produced by Plaintiff.
31. All documents and discovery produced by Defendants.
32. Records of any of the entities or witnesses identified above that are produced
   during discovery.
33. All documents, writings, identified in the disclosures of any party.
34. All documents located through further investigation and discovery.

                                          Respectfully Submitted,

                                          /s/ Danielle Hamilton

                                          Jon Loevy
                                          Arthur Loevy
                                          Heather Lewis Donnell
                                          Danielle Hamilton
                                          LOEVY & LOEVY
                                          311 North Aberdeen, 3rd Floor
                                          Chicago, IL 60607
                                          (312) 243-5900
                                          Attorneys for Plaintiff
                                     4
                                CERTIFICATE OF SERVICE


       I, Danielle Hamilton, an attorney, hereby certify that on June 21, 2019, I served the

foregoing pleading on all counsel of record listed below, via CM/ECF.

                                                            /s/ Danielle Hamilton
                                                            One of Plaintiff’s Attorneys

Counsel for Defendant Sobieralski
Mollie A. Slinker
Bryan R. Findley
OFFICE OF INDIANA ATTORNEY GENERAL
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Phone: (317) 233-0878
Fax: (317) 232-7979
mollie.slinker@atg.in.gov
bryan.findley@atg.in.gov

Counsel for Defendants City of Muncie, King, Stewart, Todd, Blevins, Bailey, Winters, and
Watters
Elizabeth A. Knight
Byron D. Knight
Katlyn M. Christman
Joseph W. Smith
Knight, Hoppe, Kurnik & Knight, Ltd.
833 W. Lincoln Highway, Suite 340E
Schererville, IN 46375
Phone: (219) 322-0830
Fax: (219) 322-0834
eknight@khkklaw.com
bknight@khkklaw.com
kchristman@khkklaw.com
jsmith@khkklaw.com

Scott E. Shockley
400 S. Walnut St. Suite 200
Muncie, IN 47305
Phone: 765-288-3651
Fax: 765-288-7068
sshockley@defur.com


                                                5
